Title: To George Washington from Charles Asgill, 18 October 1782
From: Asgill, Charles
To: Washington, George


                  
                     Sir
                     Chatham Octr 18th 1782
                     
                  
                  I have been honored with your Excellys Letter & am exceedingly Obliged by the attention which mine received.  I will not intrude on your time by repetitions of my Distress, which has lately been increased by accounts that my Father is on his Death Bed.  I have only to intreat as it may be a long while ere Congress finaly determine, that your Excellency will be pleased to allow me to go to New York on Parole & to return in case my reappearance should hereafter be deemed necessary—if this request cannot be granted I hope your Excellency will give orders that my Parole may be withdrawn, as that Indulgence without a prospect of further Enlargment affords me not the least satisfaction, I had rather indure the most severe confinement, than suffer my Friends to remain as at present deceived, fancying ever since my first admission on Parole, that I was entirely liberated & no longer the Object of retaliation-- if your Excelly could form an Idea of my sufferings I am convinced the trouble I give would be excused I have the Honor to be your Excellencys Most Obedt Hbe Servt
                  
                     Charles Asgill Lt & Capt. 1st Guards
                     
                  
               